Filed 6/15/16 P. v. Irwin CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F070793
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. BF156055A)
                   v.

GREGORY IRWIN,                                                                           OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Colette M.
Humphrey, Judge.
         James M. Crawford, under appointment by the Court of Appeal, Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, and Michael A. Canzoneri,
Deputy Attorney General, for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
       Gregory Irwin pled guilty to possession of methamphetamine for sale and
admitted two enhancements in exchange for an agreed upon sentence and dismissal of
other charges. He filed a notice of appeal, but neither the notice nor appellate counsel
identified any arguable issues in the case. Our review of the record did not identify any
arguable issues. Accordingly, we affirm the judgment.
                     FACTUAL AND PROCEDURAL SUMMARY
       The amended information charged Irwin with transportation of methamphetamine
(Health & Saf. Code, § 11379, subd. (a)), and possession of methamphetamine for the
purposes of sale (Health & Saf. Code, § 11378). Each charge also alleged Irwin had
suffered a prior conviction that constituted a strike within the meaning of Penal Code
sections 667, subdivisions (b) through (i) and 1170.12, subdivisions (a) through (e), and
had served a prior prison term within the meaning of Penal Code section 667.5,
subdivision (b).
       Irwin entered into a plea agreement wherein he agreed to plead guilty (or no
contest) to the possession for sale count, and admit both enhancements to that count. In
exchange, Irwin would be sentenced to the minimum term of 16 months, doubled because
of the strike prior, plus one year for the prison prior for a total term of 44 months in jail.
In addition, the other charge and enhancements would be dismissed.
       Irwin completed a Felony Advisement of Rights, Waiver and Plea Form which
was consistent with this agreement. In this form Irwin was informed of the consequences
of his plea, and waived his constitutional right to a jury trial. Irwin confirmed to the trial
court that he understood his rights and was giving them up.
       Irwin was sentenced to the agreed upon term of imprisonment.




                                               2.
                                      DISCUSSION
       Appellate counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436,
asserting he could not identify any arguable issues in this case.1 Irwin filed the notice of
appeal without stating any grounds for relief. Nor did he seek a certificate of probable
cause. After appellate counsel filed his Wende brief, by letter dated June 19, 2015, we
invited Irwin to inform this court of any issues he wished addressed. Irwin did not
respond to our letter.
       After a thorough review of the record, we agree with appellate counsel there are
no arguable issues in this case. Irwin entered a plea agreement, he was sentenced to the
agreed upon term, and the remainder of the terms were complied with by both parties.
He was fully advised of the consequences of his plea, and waived his constitutional
rights. There is nothing in this record to suggest any error occurred.
                                      DISPOSITION
       The judgment is affirmed.




1      Appellate counsel initially filed a brief asserting the minute order reflected fines
not imposed by the trial court at the oral pronouncement of judgment. Respondent filed a
brief pointing out the fines were imposed at the sentencing hearing. Recognizing his
mistake, appellate counsel moved to have the opening brief he filed struck, and then filed
the Wende brief.


                                             3.